Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 6/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 4, 7-8, 10, 20 is withdrawn.  Claims 4, 7-8, 10, 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter

Claims 1-2, 4-5, 7-10, 17-20 allowed.
With respect to claims 1-2, 4-5, 7-10, 17-20 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
“A display device, comprising a body structure, a flexible display panel arranged on the body structure, a primary adhesive layer, and an elastic connection structure,

the hinge structure comprises a plurality of convex portions and a plurality of concave portions arranged alternately, the elastic connection structure comprises:

a first adhesive layer arranged between the convex portion and the second foldable portion, and a thickness of the first adhesive layer is identical to a thickness of the primary adhesive layer;

a second adhesive layer arranged between the concave portion and the second foldable portion, wherein a thickness of the second adhesive layer is identical to a thickness of the primary adhesive layer; a first elastic filler filled in the concave portion.”
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.
Seo (US 20210397218 A1) fig 6 teaches a first adhesive layer ADL1 and a second adhesive layer ADL2 but they are not arranged between the convex or concave portion and the second foldable portion. 
Park (US 20200068725 A1) figs 5, 6 teaches a first adhesive layer 31 or 32 or 33 or 34 and a second adhesive layer other of 31 or 32 or 33 or 34 but they are not specifically arranged between convex or concave portions of a hinge and the second foldable portion. Park teaches a hinge but not details of convex or concave portions. 
Park (US 20190143638 A1) fig 9b has a similar situation. Yun (US 20180192527 A1) fig 3 elements 110, 111, 112, 113, 114, 115 have a similar situation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841